818 F.2d 866
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leo SEEBER, Claimaint-Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, U.S.DEPT. OF LABOR, Benefits Review Board, Respondents.
No. 86-3932.
United States Court of Appeals, Sixth Circuit.
May 15, 1987.

Before KEITH, KENNEDY and NORRIS, Circuit Judges.

ORDER

1
Appellant moves for appointment of counsel on appeal from the order of the Benefits Review Board affirming the decision of the administrative law judge which denied appellant's claim for black lung benefits.  Upon consideration of the record and appellant's informal brief, the panel unanimously agrees that oral argument is unnecessary.  Rule 34(a), Federal Rules of Appellate Procedure.


2
This Court's review of the order of the Benefits Review Board is limited to scrutinizing the Board's decision for errors of law and for adherence to the statutory standards governing the Board's review of the factual determinations of the administrative law judge.  Welch v. Benefits Review Board, 808 F.2d 443 (6th Cir. 1986);  Orange v. Island Creek Coal Co., 786 F.2d 724 (6th Cir. 1986).  A review of the record and exhibits reveals that the Board applied the correct standards in reviewing the decision of the administrative law judge and did not commit any errors of law.  Accordingly, the order of the Board is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.